     Case 5:19-cv-01228-SB-SHK Document 24 Filed 12/10/20 Page 1 of 2 Page ID #:94




 1
                                                          December 10, 2020
 2
 3                                                             VPC

 4                                                             JS-6
 5
 6
 7
 8
 9
10
                             UNITED STATES DISTRICT COURT
11
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
12
13
     JONES-COVEY GROUP, INC.,                     No. 5:19-cv-01228-SB-SHK
14
                Plaintiff,
15                                                Order Granting
                       v.                         Stipulation to Dismiss Case
16
     UNITED STATES OF AMERICA,
17
                Defendant.
18
19         The Court, having read and considered the parties’ Stipulation to Dismiss Case By
20   Reason of Settlement (Stipulation, ECF 23), ORDERS that:
21         1.    The Stipulation is in all respects APPROVED.
22         2.    This case is dismissed with prejudice.
23         3.    All pending scheduling dates are vacated.
24         4.    Each party shall bear its own costs and attorney’s fees.
25   //
26   //
27   //
28   //
     Case 5:19-cv-01228-SB-SHK Document 24 Filed 12/10/20 Page 2 of 2 Page ID #:95




 1         5.     The Court shall retain jurisdiction over this case in order to enforce the
 2   terms of the parties’ Stipulation Regarding Settlement Terms and Agreement Resolving
 3   Complaint.
 4
 5         IT IS SO ORDERED.
 6
 7
 8
 9    Dated: 12/9/2020
10                                              HON. STANLEY BLUMENFELD, JR.
                                                UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  2
